UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended July 31, 2009 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-57946 ALUMIFUEL POWER CORPORATION (Exact Name of Registrant as Specified in its Charter) Nevada 88-0448626 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 7315 East Peakview Avenue
